Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on June 2, 2022.
Claims 9 have been cancelled based on the current amendment. Claims 1-8, 10-20 are currently pending in the application. Claims 12-20 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 1-8, 10-11 are considered in this Office action, with claims 1-4, 7-8, 10-11 amended.
The objection of Drawings has been maintained.  Applicant argues: “Examiner indicated that "'each of the paddles is of a different length relative to the other" ( claim 4), "each of the paddles is of a different geometry to the other" ( claim 5)"' is not shown in the drawings. Applicant respectfully disagrees. The figures, including FIG. 5 reproduced below, clearly show these features”. Examiner carefully reviewed Fig. 5 and  respectfully disagrees with Applicant. Fig. 5 shows the paddle assembly having two paddles 184b having the same length and geometry, and Fig. 5 does not illustrate the features cited in claims 3 and 4.
The objection of claims 1, 3, 4, 7 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 2, 8 and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
The rejection of claim 7 under 35 35 U.S.C. § 112(b) has been maintained as explained below.
Because claim 1 has been amended, the rejections of the claim and its dependent claims have been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections but Examiner will respond to the Applicant’s arguments to clarify Examiner’s position in regards to cited references Gibson ‘697 (US 3,176,697), Gibson ’184 (US 3,051,184), Mixon (US 3,368,573), and Purtilo (US 7,695,571). 
Firstly, Examiner notes that the newly added claim limitation “the paddle extends along the length of the rack” is interpreted as a mere requirement that the paddle has a particular physical horizontal dimension, in the broadest reasonable interpretation, as the length of the rack is a physical horizontal dimension of the rack, either in the side-to-side direction or in the back-to-front direction, and the claim is silent regarding the degree of such extension (e.g. whether the horizontal paddle extension is equal to the length of the rack or is less that the length of the rack, and  whether the paddle/rack extension is in the side-to-side direction or in the back-to-front direction). 
Applicant argues that in the arrangement of Gibson '697 the nozzle sprays radially, and that Gibson '697 fails to disclose the recitations of amended claim 1. Examiner respectfully disagrees with Applicant. The argument is not commensurate with the claim scope as the claim only requires a  sprayer configured to provide at least one stream of liquid, and the claim is silent about the sprayer (nozzle) spraying direction, as the direction of the sprayed stream toward the row of the rack (with a drinkware) is a result of the variable deflection by the paddles. The recitation that the sprayer is configured to provide at least one stream of liquid into the drinkware, is a recitation of the intended use of the claimed dishwasher assembly. A claim is only limited by positively recited elements. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." MPEP 2115. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114 (II). The courts have held that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Applicant argues that Gibson '184 illustrates a ''shower head" and nothing in Gibson '184 teaches or suggests that the "paddle extends along the length of the rack to deflect water from the sprayer to the row”. Examiner respectfully disagrees with Applicant.  Firstly, Fig 6-8 of Gibson’184 clearly illustrates a rack (98) extending in a left-to-right direction, interpreted as a length of the rack (e.g. Fig. 6), and the paddle (e.g. 105) also extending, i.e. having a physical dimension, in the  left-to-right direction. Further, Gibson ‘184 merely likens the resulting spraying pattern to a “multiple fluid dispersion shower head”; Gibson ‘184 further teaches “The vanes or blades 105 … induce upward as well as reentrant spread of the broken-up portions of the fluid stream, plus radially outwardly deflection to produce a pressurized shower head servicing the entire cabinet interior and washing the articles supported within the cabinet.” (col.6 lines 15-21).  Thus, the paddle assembly of Gibson ‘184 is capable to variably deflect at least a portion of the stream of liquid from the sprayer toward the row of the rack (see Fig. 6). 
Applicant argues that Mixon fails to disclose such an arrangement since Mixon illustrates and discloses a wheel where "the stream of water is directed up through the hollow cone to the wheel. Examiner respectfully disagrees with Applicant. It is not clear to Examiner how such disclosure affects the teaching of Mixon, and maintains the position that Mixon discloses a sprayer (32) configured to provide stream of liquid; and a paddle wheel assembly (wheel 40, 42, 44, Fig. 4, col. 2 lines 45-52) arranged between the rack and the sprayer and including at least one paddle (spoke 44) configured to rotate responsive to force of the stream of liquid against the at least one paddle (col. 3 lines 50-51), that the paddle (44) extends, i.e. has a physical dimension (Fig. 4), along the length of the rack (laterally, Fig. 1), and that the disclosed paddle arrangement is capable to deflect water from the sprayer to the row.  
Applicant argues that Purtilo discloses the deflector member 150 at two locations along the rod in Fig. 5 , and thus, Purtilo can not disclose " the paddle extends along the length of the rack to deflect water from the sprayer to the row”. Examiner respectfully disagrees with Applicant. Each of the deflectors 150, interpreted as a paddle, extends, i.e. has a physical dimension along the length of the rack (e.g. Fig. 2).
Applicant argues that the Examiner has failed to show how each reference could read on the recitations of claims 3 and 4. Examiner respectfully disagrees with Applicant. In the previous Office action, Examiner discussed how particular arrangements of the cited references read on the claims 3 and 4. Specifically Examiner discussed the arrangement disclosed by Gibson ‘697 (e.g. Fig. 31), as discussed in para 17 of the previous Office action; the arrangement disclosed by Gibson ‘184 (Fig. 9), as discussed in para 25 of the previous Office action; the arrangement disclosed by Mixon (Fig. 3), as discussed in para 32 of the previous Office action, and the arrangement disclosed by Purtilo (Fig. 3), as discussed in para 47 of the previous Office action. Further, Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims 3 and 4 define a patentable invention without specifically pointing out how the language of the claims 3 and 4 patentably distinguishes them from the cited references.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the recitations “the paddle extends along the length of the rack“ (claim 1), "each of the paddles is of a different length relative to the other" (claim 3), "each of the paddles is of a different geometry relative to the other" (claim 4) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a paddle wheel assembly arranged and the sprayer” (line 6). The meaning of this recitation is not clear. For the purpose of examination, and based on originally filed claim 1, it is interpreted as “a paddle wheel assembly arranged between the at least one row and the sprayer”. Correction and/or clarification is required. This rejection affects all claims dependent on claim 1. 
Claim 7 recites ““a spring configured to propel the at least one paddle back in the opposite direction”. There is insufficient antecedent for the limitation “the opposite direction” in the claim. Further, it is not clear what “the opposite direction” is opposite to. For the purpose of examination, it is interpreted as “a spring configured to change a direction of rotation of the at least one paddle to interact with the stream of liquid from the opposite side of the paddle”. Correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (US 3,176,697), hereinafter Gibson ‘697.
Regarding claim 1, Gibson ‘697 discloses a dishwasher assembly (Figs. 2-3, 11-12) comprising a rack (e.g. Fig. 3, col. 6 lines 20-25); a sprayer (e.g. 17, Fig. 2, 51, Fig. 12, 109, Fig. 26, 141, Fig. 31); and a deflector assembly (water wheel disc, col. 8 line 61, e.g. 23, Fig. 2; 48, Fig. 12; 114a, Fig. 26; 313, Fig. 31) arranged between the rack and the sprayer (e.g. Fig. 2) and including at least one paddle (e.g. 135, Fig. 31) configured to rotate responsive to force of at least one stream of liquid against the at least one paddle (col. 11 lines 67-72). The disclosed deflector assembly is interpreted as the claimed paddle wheel assembly, in the broadest reasonable interpretation. The drinkware can be arranged in a row on the rack in a side-to-side direction or back-to-front direction, either of these dimensions read on the claimed length of the rack, and since the at least one paddle (135, or 132/133) has physical dimensions in the side-to-side direction (thickness) and in the back-to-front direction (diameter, Fig. 31), and thus, it extends along the length of the rack, as claimed, in the broadest reasonable interpretation. The disclosed paddle is capable to deflect water from the sprayer to the row.
The recitations that the rack includes a row configured to hold drinkware along the row which extends a length of the rack; that the at least one stream of liquid is provided into the drinkware; and that during rotation the at least one paddle variably deflects at least a portion of the stream of liquid onto a plurality of portions of an interior surface of the drinkware are interpreted as recitations of the intended use of the claimed dishwasher assembly. A claim is only limited by positively recited elements. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 (II). In the dishwasher assembly of Gibson ‘697, the rack (e.g. 6b, Fig. 3, col. 6 lines 20-25) is capable to support drinkware, and thus, it includes at least one row configured to hold drinkware (9, 10) along the length of the rack (e.g. Fig. 3). Since the rack may support drinkware objects of different sizes, shapes and at different locations and at different orientations, the sprayer is capable to provide the at least one stream of liquid into the drinkware (either via paddle assembly, or via corresponding placement of the drinkware); and the at least one paddle is capable to variably deflect at least a portion of the stream of liquid onto a plurality of portions of an interior surface of the drinkware during rotation.
Regarding claim 2, Gibson ‘697 discloses that the wheel paddle assembly includes two paddles (135) on opposite sides of one another (e.g. Fig. 32). 
Regarding claims 2-4, as an alternative interpretation, the two paddles (132 and 133) are arranged on opposite sides of one another, have different lengths (radially) and different geometries (Fig. 31). The disclosed paddle arrangement is capable to impose a different spray pattern into the drinkware upon deflection of the stream of liquid by the respective paddle.
Regarding claim 8, the paddle wheel assembly disclosed by Gibson ‘697 includes a plurality of paddles (135 or 132/133). Since the paddles have physical dimensions in the side-to-side direction and in the back-to-front direction, the paddles are interpreted as being arranged along the length of the rack, as claimed, in the broadest reasonable interpretation). The disclosed paddles are capable to deflect water from the sprayer to the row.
Regarding claim 10, Gibson ‘697 discloses that the sprayer includes at least one nozzle (e.g. Fig. 31). The disclosed nozzle is capable to provide the stream of liquid to clean the interior surface of the drinkware within the row.
Regarding claim 11, Gibson ‘697 discloses that the at least one nozzle includes a plurality of nozzles (e.g. 72, 73) extending along the sprayer (Fig. 19, col. 9 lines 22-24). The disclosed nozzles are capable to provide a respective stream of liquid to the drinkware within the row (via deflection by the paddle assembly).
Claim(s) 1-4, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson (US 3,051,184), hereinafter Gibson ‘184.
Regarding claim 1, Gibson ‘184 discloses a dishwasher assembly (Fig. 6) comprising a rack (98); a sprayer (104) configured to provide stream of liquid; and a paddle wheel assembly (100, 110, 114) arranged between the rack and the sprayer and including at least one paddle (blade 105) configured to rotate responsive to force of the stream of liquid against the at least one paddle (col. 6 lines 8, 45-46). In the arrangement of Gibson ‘184, the paddle extends along the length of the rack (Fig. 9). The disclosed paddle arrangement is capable to deflect water from the sprayer to the row.
The recitations that the rack includes a row configured to hold drinkware along the row which extends a length of the rack; that the at least one stream of liquid is provided into the drinkware; and that during rotation the at least one paddle variably deflects at least a portion of the stream of liquid onto a plurality of portions of an interior surface of the drinkware are interpreted as recitations of the intended use of the claimed dishwasher assembly, as discussed above. In the dishwasher assembly of Gibson ‘184, the rack is capable to support drinkware, and thus, it includes at least one row configured to hold drinkware along a length of the rack, the sprayer is capable to provide the at least one stream of liquid into the drinkware; and the at least one paddle is capable to variably deflect at least a portion of the stream of liquid onto a plurality of portions of an interior surface of the drinkware during rotation.
Regarding claim 2, Gibson ‘184 discloses two paddles on opposite sides of one another (Fig. 9).
Regarding claims 2- 4, as an alternative interpretation, the two paddles on the opposing pinwheels (116, 118) are arranged on opposite sides of one another, have different lengths (radially) and different geometries (Fig. 9). The disclosed paddle arrangement is capable to impose a different spray pattern into the drinkware upon deflection of the stream of liquid by the respective paddle (e.g. Fig. 9).
Regarding claim 8, Gibson 184 discloses that the paddle wheel assembly includes a plurality of paddles arranged along the rack (Fig. 9). The disclosed paddles are capable to deflect water from the sprayer to the row.
Regarding claim 10, Gibson ‘184 discloses that the sprayer includes at least one nozzle (112). The disclosed nozzle is capable to provide the stream of liquid to clean the interior surface of the drinkware within the row.
Claim(s) 1-4, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mixon (US 3,368,573), hereinafter Mixon.
Regarding claim 1, Mixon discloses a dishwasher assembly (Fig. 1) comprising a rack (18); a sprayer (32) configured to provide stream of liquid; and a paddle wheel assembly (wheel 40, 42, 44, Fig. 4, col. 2 lines 45-52) arranged between the rack and the sprayer and including at least one paddle (spoke 44) configured to rotate responsive to force of the stream of liquid against the at least one paddle (col. 3 lines 50-51). In the arrangement od Mixon, the paddle (44) extends along the length of the rack (laterally, Fig. 1). The disclosed paddle arrangement is capable to deflect water from the sprayer to the row.
The recitations that the rack includes a row configured to hold drinkware along the row which extends a length of the rack; that the at least one stream of liquid is provided into the drinkware; and that during rotation the at least one paddle variably deflects at least a portion of the stream of liquid onto a plurality of portions of an interior surface of the drinkware are interpreted as recitations of the intended use of the claimed dishwasher assembly, as discussed above. In the dishwasher assembly of Mixon, the rack (18) is capable to support drinkware, and thus, it includes at least one row configured to hold drinkware along a length of the rack, the sprayer is capable to provide the at least one stream of liquid into the drinkware (via 62); and the at least one paddle is capable to variably deflect at least a portion of the stream of liquid onto a plurality of portions of an interior surface of the drinkware during rotation (via 54 and 58).
Regarding claim 2, Mixon discloses that the at least one paddle includes two paddles on opposite sides of one another (Fig. 3).
Regarding claims 3 and 4, in the arrangement of Mixon, the side of the paddle adjacent 46 has a different length and shape that for the paddle arranged at an opposite location (Fig. 3). The disclosed paddle arrangement is capable to impose a different spray pattern into the drinkware upon deflection of the stream of liquid by the respective paddle (e.g. Fig. 4).
Regarding claim 8, Mixon discloses that the paddle wheel assembly includes a plurality of paddles (44) arranged along the rack. The disclosed paddles are capable to deflect water from the sprayer to the row.
Regarding claim 10, Mixon discloses that the sprayer includes at least one nozzle (32). The disclosed nozzle is capable to provide the stream of liquid (e.g. 62, Fig. 4) to clean the interior surface of the drinkware within the row.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 3,176,697), hereinafter Gibson ‘697.
The reliance of Gibson ‘697 is set forth supra.
Regarding claim 5, Gibson ‘697 does not explicitly disclose that the paddles 132, 133 have different weight. However, since the paddles (132, 133) have different sizes and geometries (Fig. 31), a person of ordinary skill viewing the drawing would expect that the paddles have different weight. In the wheel paddle assembly of Gibson ‘697, the paddle wheel assembly is capable of being maintained in a resting position (e.g. Fig. 32) absent a force imposed by the stream of liquid from the sprayer.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 3,176,697), hereinafter Gibson ‘697 in view of Thiyagarajan et al. (US 2016/0106295 A1), hereinafter Thiyagarajan in further view of Rolek (US 2009/0056754 A1), hereinafter Rolek.
The reliance of Gibson ‘697 is set forth supra.
Regarding claims 6 and 7, Gibson ‘697 does not disclose at least one stop configured to abut the at least one paddle to prevent continuous rotation of the paddle wheel assembly (claim 6), and that the stop is a spring (claim 7). Thiyagarajan teaches a dishwasher assembly (Fig. 9) comprising a rack (130), a nozzle (206), and a paddle assembly (222) including at least one paddle configured to rotate responsive to force of the at least one stream of liquid against the at least one paddle, such that during rotation the at least one paddle is configured to variably deflect at least a portion of the stream of liquid onto a plurality of portions of an interior surface of the drinkware.
Rolek teaches a dishwasher assembly (Fig. 3) comprising movable sprayer carriage configured for movement to position the sprayer at a selected location in the wash chamber, and that the movement can be effected by assemblies containing one or more of gears, shafts, springs, wheels, motors, and other suitable mechanical or electromechanical devices (para 22). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the rod/spring arrangement taught by Thiyagarajan for the screw arrangement of Gibson ‘697 for the predictable result of positioning the deflecting means at a selected location in the wash chamber, since these arrangements are known as differing means for providing a directional movement, as taught by Rolek, and the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. In the dishwasher assembly of Gibson ‘697, Thiyagarajan, and Rolek, the stop is capable to abut the at least one paddle to prevent continuous rotation of the paddle wheel assembly (claim 6), and to propel the paddle back in the opposite direction to interact with the stream of liquid (claim 7).
Claim(s) 1-5, 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purtilo et al. (US 7,695,571 B2, cited in IDS), hereinafter Purtilo in view of Dalsing et al. (US 2011/0030742 A1), hereinafter Dalsing.
Regarding claim 1, Purtilo discloses a dishwasher assembly (Fig. 1) comprising a rack (30); a sprayer (50) configured to provide at least one stream of liquid (via 104-111, 174, Fig. 3); and a paddle wheel assembly (119) arranged between the rack (30) and the sprayer (60, Fig. 2) and including at least one paddle (150) configured to rotate responsive to force of the stream of liquid (ejected from 105) against the at least one paddle (15, e.g. Fig. 3). Purtilo discloses that the paddle (e.g. 150) extends along the length of the rack (side-to-side direction, e.g. Fig. 2). The paddle in the arrangement of Purtilo is capable to deflect water from the sprayer to the rack.
The recitations that the rack includes a row configured to hold drinkware along the row which extends a length of the rack; that the at least one stream of liquid is provided into the drinkware; and that the at least one paddle variably deflects at least a portion of the stream of liquid onto a plurality of portions of an interior surface of the drinkware during rotation are interpreted as recitations of the intended use of the claimed dishwasher assembly, as discussed above. In the dishwasher assembly disclosed by Purtilo, the rack (30) is capable to support various drinkware objects of different sizes, shapes and at different locations and orientations (not limited to arrangement shown in Fig. 2), the drinkware can be placed in the rack such that the portion of the rack is a row that holds drinkware along the length of the rack, the sprayer is capable to provide the at least one stream of liquid into the drinkware (via 104-111, and 174); and the at least one paddle is capable to variably deflect at least a portion of the stream of liquid onto a plurality of portions of an interior surface of the drinkware during rotation (e.g. drinkware is placed facing the sprayer).
Further, Dalsing teaches a dishwasher assembly (Fig. 6) comprising a rack (13) including at least one row configured to hold drinkware along a length of the rack (via tins, Fig. 5); a spraying assembly (250, 350, 450) configured to provide stream of liquid into the washing chamber, and that the spraying arrangement can be placed on the wall in different areas of the washing chamber (e.g. Figs. 5, 7) or on the rack (e.g. Figs. 12, 21, 26, 27, 30, paras 38, 35). Dalsing further teaches that the nozzles may be configured to form one of a fixed fluid jet, a moving fluid jet, a pulsating fluid jet, a vortex fluid jet, a rotating fluid jet, an oscillating fluid jet, a random fluid jet, as desirable, to form the corresponding fluid jet (para 35), that the spraying assembly may be arranged to provide an optimal or otherwise effective dishwashing fluid emission pattern focusing on the designated area, the nozzle members may be appropriately spaced apart and/or oriented to provide the desired fluid emission pattern, to provide the intensified and/or concentrated wash effect for breaking down and removing heavy or baked-on food soils from the dishware in the designated area (para 38). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher assembly of Purtilo with the placement of the spraying assembly at a lower height than the rack as taught by Dalsing in order to direct the water streams at a desired zone of the washing chamber. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide the intensified and/or concentrated wash effect in the designated area. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed
Regarding claim 2, the paddle wheel assembly disclosed by Purtilo includes two paddles on opposite sides of one another (e.g. two paddles located on the same 150, or paddles located on opposite 150, or 145 and 150, etc. Fig. 3).
Regarding claims 3 and 4, in the paddle wheel assembly disclosed by Purtilo having two paddles (e.g. 150 and 145) on opposite sides of one another, each of the paddles is of a different length (claim 3) and different geometry (claim 4) relative to the other, as claimed, and it is capable to impose a different spray pattern into the drinkware upon deflection of the stream of liquid by the respective paddle. Purtilo further teaches that the overall shape, angular orientation, number and spacing of the deflector members can vary (col. 5 lines 53-58). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the size geometry of the paddles, with no change in respective function, to yield the same and predictable result of reflecting water stream of liquid into the washing chamber, absent any secondary considerations or showing of criticality of such sizes, shapes. See MPEP §2144.04(IV)(A-B) regarding Obviousness and Changes in Size/Proportion and Shape. The motivation for doing so would be to diverge the jets of washing fluid into a plurality of streams as desired which subsequently impact upon wares supported upon rack during washing operation.
Regarding claim 5, in the arrangement of Purtilo having paddles of different sizes and or shapes, and made of the same material, the weight of the paddles differs, and the paddle wheel assembly is capable of being in a resting position absent a force imposed by the stream of liquid from the sprayer.
Regarding claim 8, Purtilo discloses that the paddle wheel assembly (119, e.g. Fig. 3) includes a plurality of paddles (145-147, 150) arranged along the rack (Fig. 2). The disclosed paddles are capable to deflect water from the sprayer to row.
Regarding claim 10, Purtilo discloses that the sprayer includes at least one nozzle (104-111, 174, Fig. 3). The disclosed at least one nozzle is capable to provide the stream of liquid to clean the interior surface of the drinkware within the row (e.g. drinkware is placed facing the sprayer).
Regarding claim 11, in the arrangement of Purtilo, the at least one nozzle includes a plurality of nozzles extending along the sprayer (Fig. 3), and each nozzle is capable to provide a respective stream of liquid to the drinkware within the row (e.g. drinkware is placed facing the sprayer).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US 3,051,184), hereinafter Gibson ‘184.
The reliance of Gibson ‘184 is set forth supra.
Regarding claim 5, Gibson ‘184 does not explicitly disclose that the paddles of 116 and 118 have different weight. However, since the paddles have different sizes and geometries (Fig. 9), a person of ordinary skill viewing the drawing would expect that the paddles have different weight. In the wheel paddle assembly of Gibson ‘184, the paddle wheel assembly is capable of being maintained in a resting position absent a force imposed by the stream of liquid from the sprayer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711